Exhibit 10.1

[PANACOS PHARMACEUTICALS LETTERHEAD]

September 21, 2007

Peyton Marshall

23 Beaver Pond Road

Lincoln, MA 01773

Dear Peyton:

The purpose of this letter agreement (the “Agreement”) is to confirm the terms
regarding your separation of employment from Panacos Pharmaceuticals, Inc. (the
“Company”). As more fully set forth below, the Company desires to provide you
with severance pay and benefits in exchange for certain agreements by you.

1. Separation of Employment. You acknowledge that your employment with the
Company terminated effective September 21, 2007 (the “Separation Date”) pursuant
to your voluntary resignation, which includes a resignation from all positions
and offices, including without limitation as Executive Vice President and Chief
Financial Officer, with the Company. You acknowledge that from and after the
Separation Date, you shall have no authority and shall not represent yourself as
an employee or agent of the Company. This Agreement shall become effective (the
“Effective Date”) on the 8th day following your acceptance of it as provided
below.

2. Severance Pay, Benefits and Stock Options. In exchange for the mutual
covenants set forth in this agreement, the Company agrees to provide you with
the following:

(a) Payment of an amount equal to six (6) months of your gross annual base
salary of $275,000, less all applicable federal, state, local and other
employment-related deductions, such payments to be made in accordance with the
Company’s usual payroll practices on the Company’s regularly scheduled paydays,
with accrual of such payments, conditional upon this Agreement becoming
effective, commencing immediately following the Separation Date and with payment
beginning on the first such regular payday which is at least ten (10) days after
your acceptance of this Agreement.

(b) A lump sum payment of $39,781, which is equal to 50% of your targeted Annual
Cash Bonus pro-rated for the portion of 2007 during which you have been
employed, less all applicable federal, state, local and other employment-related
deductions. Such payment will be made on the first regularly scheduled payday
which is at least ten (10) days after your acceptance of this Agreement. In
addition, should the Company’s Board of Directors, in connection with its year-



--------------------------------------------------------------------------------

end determination of bonuses, determine, in its sole discretion, that the
Company’s performance against its corporate goals exceeded 50%, you shall be
paid an amount, if any, equal to $79,562 multiplied by the amount by which such
percentage exceeds 50% (e.g. a determination of 60% would result in $79,562 x
10% or $7,956). Such amount shall be paid at the time bonuses are paid to the
Company’s then current executives.

(c) In the event that you choose to exercise your right under COBRA to continue
your participation in the Company’s medical, dental and vision insurance plan
(which you may do, to the extent permitted by COBRA, regardless of whether you
accept this Agreement), the Company shall pay its normal share of the costs for
such coverage (the “Severance Benefits”) for a period of six (6) months
beginning on the Separation Date. Your co-pay, if any, shall be deducted from
your severance payments described in Section 2(a) above.

(d) You shall have twelve (12) months from the Separation Date to exercise any
stock options that are exercisable as of your Separation Date. For the avoidance
of doubt, such stock options are listed on Exhibit A hereto.

You acknowledge and agree that the Severance Pay and Benefits provided in this
Agreement are not otherwise due or owing to you under any Company employment
agreement (oral or written) or Company policy or practice, and that this
Severance Pay to be provided to you is not intended to, and shall not
constitute, a severance plan, and shall confer no benefit on anyone other than
the parties hereto. You further acknowledge that except for the specific
financial consideration set forth in this Agreement, you are not and shall not
in the future be entitled to any other compensation including, without
limitation, wages, bonuses, vacation pay, holiday pay or any other form of
compensation or benefit.

Notwithstanding any other provision of this Agreement, the Company, its
officers, directors, employees or agents make no guarantee of any tax
consequences with respect to the payments or compensation set forth herein,
including, without limitation, Section 409A of the Internal Revenue Code of
1986, as amended.

3. Unemployment Benefits. The Company agrees that it will not contest any claim
for unemployment benefits by you with the Massachusetts Department of Employment
and Training. The Company, of course, shall not be required to falsify any
information.

4. Cooperation. You agree that both during and after your employment, you shall
cooperate fully with the Company (not to exceed four (4) hours per month unless
you otherwise agree) in answering questions and providing information as
requested, in connection with any matter or event relating to your employment.
The aforesaid obligation shall expire six (6) months following the Separation
Date. In addition, you agree, upon reasonable notice, to: prepare for, attend
and participate in any proceeding or threatened proceeding (including, without
limitation, depositions, consultation, discovery or trial); to provide
affidavits; to assist with any audit, inspection, proceeding or other inquiry;
and to act as a witness in connection with any litigation or other legal
proceeding



--------------------------------------------------------------------------------

affecting the Company. You further agree that should you be contacted (directly
or indirectly) by any person or entity (for example, by any party representing
an individual or entity) adverse to the Company, you shall promptly notify me,
Stephen Andre or our successors. You shall be reimbursed for any reasonable
costs and expenses incurred in connection with providing such cooperation under
this section.

5. Additional Covenants by You. You expressly acknowledge and agree to the
following:

(a) that you have returned to the Company, and have not retained, all Company
files and documents (and any copies thereof in any form or media) and property,
including without limitation, any cell phone, computer (the Company, however,
has agreed that you may retain and use your Company-owned laptop and blackberry,
excluding any Company information thereon, for a period of two weeks from the
Company’s announcement of your separation and you have agreed that you shall not
remove from such devices or alter any Company-related information thereon),
keys, key cards and vehicles, and that you shall abide by any and all
contractual, common law and/or statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information;

(b) that all information relating in any way to the negotiation of this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement, shall be held confidential by you and shall not be
publicized or disclosed to any person (other than an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations),
business entity or government agency (except as mandated by state or federal
law);

(c) that you will not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company (and its
officers, directors and managers) including, but not limited to, any statements
that disparage any such person, product, service, finances, financial condition,
capability or any other aspect of the business of the Company, and that you will
not engage in any conduct which is intended to harm professionally or personally
the reputation of the Company (and its officers, directors and managers), except
that nothing in this subsection shall be construed to impair or preclude your
provision of truthful information in connection with your cooperation
obligations described in section 4 of this Agreement;

(d) that the breach of any of the foregoing covenants by you shall constitute a
material breach of this Agreement and shall relieve the Company of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to the Company, shall entitle the Company to recover any Severance



--------------------------------------------------------------------------------

Pay and the cost of Benefits already paid to or for you pursuant to Section 2 of
this Agreement.

6. Company Nondisparagement Obligation. The Company agrees that its officers,
directors and vice presidents will not make any statements that are
professionally or personally disparaging about, or adverse to, your interests of
you, including, but not limited to, any statements that disparage you
professionally or personally; provided, however, that nothing herein shall apply
to any action or proceeding to enforce the provisions of this Agreement or to
any communication required or privileged by law.

7. Press Release. The Company shall issue a press release concerning your
termination in the form attached as Exhibit B hereto. All responses to inquiries
to the Company concerning your departure will be consistent with the substance
of Exhibit B.

8. Release of Claims. You hereby agree and acknowledge that by signing this
Agreement and accepting the Severance Pay and Benefits to be provided to you,
and other good and valuable consideration provided for in this Agreement, you,
except as expressly provided below, are waiving and releasing your right to
assert any form of legal claim against the Company1/ whatsoever for any alleged
action, inaction or circumstance existing or arising from the beginning of time
through the Effective Date. Your waiver and release herein, except as expressly
provided below, is intended to bar any form of legal claim, charge, complaint or
any other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys fees and any other costs) against the Company, for any
alleged action, inaction or circumstance existing or arising through the
Effective Date.

Without limiting the foregoing general waiver and release, you, except as
expressly provided below, specifically waive and release the Company from any
Claim arising from or related to your employment relationship with the Company
or the termination thereof, including, without limitation:

 

--------------------------------------------------------------------------------

1/

For the purposes of this section, the parties agree that the term “Company”
shall include Panacos Pharmaceuticals, Inc., its divisions, affiliates, parents
and subsidiaries, and its and their respective officers, directors,
shareholders, owners, employees, attorneys, agents and assigns.



--------------------------------------------------------------------------------

  •  

Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the federal Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Civil Rights Acts of 1866 and
1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans With Disabilities Act and any similar or other
state statute.

 

  •  

Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Effective Date)
relating to wages, hours or any other terms and conditions of employment.
Without limitation, specifically included in this paragraph are any Claims
arising under the Fair Labor Standards Act, the National Labor Relations Act,
the Employee Retirement Income Security Act of 1974, the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA) and any similar or other state
statute.

 

  •  

Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

  •  

Any other Claim arising under local, state or federal law.

You explicitly acknowledge that because you are over forty (40) years of age,
you have specific rights under the Older Workers Benefits Protection Act
(“OWBPA”), which prohibits discrimination on the basis of age, and that the
releases set forth in this section are intended to release any right that you
may have to file a claim against the Company alleging discrimination on the
basis of age.

Notwithstanding the foregoing, this section does not:

 

  •  

release the Company from any obligation expressly set forth in this Agreement or
from any obligation, including without limitation obligations under the Workers
Compensation laws, which as a matter of law cannot be released;

 

  •  

release the Company from any obligation, contractual or otherwise, to indemnify
you in connection with your capacity as officer and employee of the Company;



--------------------------------------------------------------------------------

  •  

prohibit you from filing a charge with the Equal Employment Opportunity
Commission (“EEOC”);

 

  •  

prohibit you from participating in an investigation or proceeding by the EEOC or
any comparable state or local agency; or

 

  •  

prohibit you from challenging or seeking a determination in good faith of the
validity of this release or waiver under the Age Discrimination in Employment
Act and does not impose any condition precedent, penalty, or costs for doing so
unless specifically authorized by federal law.

Your waiver and release, however, are intended to be a complete bar to any
recovery or personal benefit by or to you with respect to any claim whatsoever,
including those raised through a charge with the EEOC, except those which, as a
matter of law, cannot be released. In the event that you successfully challenge
the validity of the release with respect to the Age Discrimination in Employment
Act, the Company or any affected party sought to be released hereunder may seek
recovery from you of all amounts paid and the cost of any benefits provided
pursuant to this Agreement. Nothing in this Agreement, however, shall limit the
right of the Company or any affected party sought to be released hereunder to
seek immediate dismissal of a charge on the basis that your signing of this
Agreement constitutes a full release of any rights you might otherwise have to
pursue the charge.

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the Severance Pay being provided to you under the terms
of this Agreement.

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Consistent with the provisions
of OWBPA, the Company is providing you with twenty-one (21) days in which to
consider and accept the terms of this Agreement by signing below and returning
it to Stephen Andre, Panacos Pharmaceuticals, Inc., 134 Coolidge Avenue,
Watertown, MA 02472. In addition, you may rescind your assent to this Agreement
within seven (7) days after you sign it. To do so, you must deliver a notice of
rescission to Stephen Andre. To be effective, such rescission must be hand
delivered or postmarked within the seven (7) day period and sent by certified
mail, return receipt requested, to Stephen Andre, Panacos Pharmaceuticals, Inc.,
134 Coolidge Avenue, Watertown, MA 02472.

9. Waiver of Employment. You hereby waive and release forever any right or
rights you may have to employment with the Company and any affiliate thereof at
any time in the future and agree not to seek or make application for employment
with the Company or any affiliate thereof.

10. Entire Agreement/Modification/Waiver/Choice of Law/Enforceability/Jury
Waiver. You acknowledge and agree that, with the exception



--------------------------------------------------------------------------------

of the Employee Incentive, Non-Competition, Non-Disclosure and Non-Solicitation
Agreement, dated as of November 17, 2005, the Indemnification Agreement entered
into as of December 24, 2005, and the Incentive Stock Option Terms and
Conditions governing the grants of the Stock Options listed on Exhibit A hereto,
all of which are reaffirmed by you and the Company, this Agreement supersedes
any and all prior or contemporaneous oral and/or written agreements between you
and the Company, including, without limitation, your employment agreement with
V. I. Technologies, Inc., dated August 15, 2005, and sets forth the entire
agreement between you and the Company. No variations or modifications hereof
shall be deemed valid unless reduced to writing and signed by the parties
hereto. The failure of the Company to seek enforcement of any provision of this
Agreement in any instance or for any period of time shall not be construed as a
waiver of such provision or the Company’s right to seek enforcement of such
provision in the future. This Agreement shall be deemed to have been made in the
Commonwealth of Massachusetts shall take effect as an instrument under seal
within the Commonwealth of Massachusetts and shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to conflict of law principles. You agree that any action, demand, claim
or counterclaim relating to the terms and provisions of this Agreement, or to
its formation or breach, shall be commenced in the Commonwealth of Massachusetts
in a court of competent jurisdiction, and you further acknowledge that venue for
such actions shall lie exclusively in the Commonwealth of Massachusetts and that
material witnesses and documents would be located in the Commonwealth of
Massachusetts. Both parties hereby waive and renounce in advance any right to a
trial by jury in connection with such legal action. The provisions of this
Agreement are severable, and if for any reason any part hereof shall be found to
be unenforceable, the remaining provisions shall be enforced in full.

By executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this Agreement, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Agreement.

This Agreement may be signed on one or more copies, each of which when signed
will be deemed to be an original, and all of which together will constitute one
and the same Agreement.

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to Stephen Andre at the Company
within twenty-one (21) days.

 



--------------------------------------------------------------------------------

Very truly yours,

 

PANACOS PHARMACEUTICALS, INC.

By:   /s/ Alan Dunton  

Alan Dunton

Dated: September 21, 2007

 

Confirmed and Agreed: /s/ Peyton Marshall

Peyton Marshall

 

Dated: September 24, 2007



--------------------------------------------------------------------------------

EXHIBIT A

Stock Options

 

Grant Date

 

Option Price

 

Vested Options

8/17/05   $6.45   283,849 7/27/06   $4.92   136,250 1/24/07   $4.03   18,228
6/12/07   $8.27   49,425



--------------------------------------------------------------------------------

EXHIBIT B

Press Release

CONTACT:

Jill Smith

Director, Corporate Communications

240.449.1250

jsmith@panacos.com

Panacos Announces Management Changes

Watertown, MA (September 24, 2007) – Panacos Pharmaceuticals, Inc. (NASDAQ:
PANC), a biotechnology company dedicated to developing the next generation of
antiviral therapeutic products, today announced the resignation of Peyton J.
Marshall as Executive Vice President and Chief Financial Officer to pursue other
opportunities and outside personal interests. The Company has initiated a search
for a new CFO. In the interim, Robert Pelletier, VP Finance will assume
responsibilities as Acting Principal Accounting Officer as he has done in the
past for Panacos and at other companies.

“I thank Peyton on behalf of the Panacos team for his significant contributions
to the Company, especially for taking on the role of Acting CEO after the tragic
passing of Skip Ackerman in June 2006 and wish him all the best in his future
endeavors,” commented Dr. Alan W. Dunton, Panacos’ President and CEO. “We
continue to move forward with the development of bevirimat for HIV. We have
promising data from the first two cohorts of HIV treatment resistant patients in
the 2b dose-finding trial of this novel HIV maturation inhibitor., We expect to
have data from the 300 mg cohort early in the fourth quarter and also now have
two new liquid formulations suitable for long term dosing.”

About Panacos

Panacos is developing the next generation of anti-infective products through
discovery and development of small molecule oral drugs for the treatment of HIV
and other major human viral diseases. HIV infects approximately 1.7 million
people in North America and Western Europe and approximately 40 million people
worldwide. Approximately 650,000 patients are treated annually for HIV in the
United States



--------------------------------------------------------------------------------

and Western Europe. Resistance to currently available drugs is one of the most
pressing problems in HIV therapy and the leading cause of treatment failure.
Panacos’ proprietary discovery technologies are designed to combat resistance by
focusing on novel targets in the virus life cycle, including virus maturation
and virus fusion.

Panacos’ lead candidate, bevirimat (PA-457), is the first in a new class of oral
HIV therapeutics under development called maturation inhibitors, discovered by
Panacos scientists and their academic collaborators. Based on its novel
mechanism of action, bevirimat is designed to have potent activity against a
broad range of HIV strains, including those that are resistant to existing
classes of drugs. The Company has completed seven clinical studies of bevirimat
in over 300 subjects, showing significant reductions in viral load in
HIV-infected subjects and a promising safety profile, and is currently in Phase
2b clinical trials. The Company also has a second-generation program in HIV
maturation inhibition in clinical testing and a research program to develop oral
HIV fusion inhibitors.

Except for the historical information contained herein, statements made herein,
including those relating to bevirimat’s clinical development, the potential
results of treatment with bevirimat and future clinical trials and clinical
practice are forward-looking statements made pursuant to the safe harbor
provisions of the Private Securities Litigation Reform Act of 1995. These
statements involve risks as set forth in the Company’s filings with the
Securities and Exchange Commission, including, but not limited to, the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2006. These
risks and uncertainties could cause actual results to differ materially from any
forward-looking statements made herein. The Company undertakes no obligation to
publicly update forward-looking statements, whether because of new information,
future events or otherwise, except as required by applicable law.

# # #